Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sano et al (US 9,464,813) previously cited, in view of Boedicker et al (US 2017/0292713) new cited.  Sano discloses a cooking device comprising a heating chamber (4) in which an object to be cooked is to be put;  5a door (3) section, provided so that the heating chamber (4) is opened and closed, which has a window section (11) and a nonmetal frame section which surrounds the window section (col. 2, lines 50-62); and a display and operation panel (14B) configured to carry out 10display and accept an operation (col. 3, lines 6-9), and a nonmetal circuit storing section (14) configured to store a driving circuit of the display (14) and operation panel (14B) being provided in the nonmetal frame section (Figure 3) or provided integrally with the door section (col. 7, lines 47-57), wherein the circuit storing section (14) storing (i) a radio communication circuitry (17, 26) configured to establish an external communication and (ii) the driving circuit of the display and operation panel (14b, col. 5, lines 20-46).  However, Sano does not disclose the circuit storing section being provided with a cooling fan and the cooling fan is disposed and oriented to cool the radio communication circuitry.   Boedicker discloses a circuit storing section (58, par. 0023) being provided with a cooling fan (74) and stores (i) radio communication circuitry (par. 0023) configured to establish an external communication (60) and (ii) the driving circuit of the display (64, par. 0025) and operation panel (62) and the cooling fan (74) is disposed and oriented inherently to cool the radio communication circuitry of the circuit storing section (58).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Sano the circuit storing section being provided with a cooling fan and stores (i) radio communication circuitry configured to establish an external communication and (ii) the driving circuit of the display and operation panel and the cooling fan is disposed and oriented inherently to cool the radio communication circuitry of the circuit storing section as taught by Boedicker in order to provide more cooling to the electronic control components and circuitry to prevent overheat the components and circuitry.
Response to Amendment
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in new ground of rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        September 13, 2022